     Case 2:18-cr-01282 Document 589 Filed on 06/02/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                           UNITED STATES DISTRICT COURT                                    June 04, 2020
                            SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §              CRIMINAL NO. 2:18-1282-S-1
                                                §
ROBERT LEE VASQUEZ,                             §
 Defendant.                                     §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Robert Lee Vasquez’ letter motion for

compassionate release. D.E. 586.

I. BACKGROUND

       In 2019, Defendant pled guilty to conspiracy to possess with intent to distribute more

than 50 grams of methamphetamine and possession with intent to distribute approximately 5.7

kilograms of methamphetamine. He has served roughly 18 months (7.5%) of his 240-month

sentence and has a projected release date of January 4, 2036. He now moves the Court for

compassionate release due to the current COVID-19 pandemic. He states that he has exhausted

all of his administrative remedies and was “rejected at an institutional level for unjustifiable

reasons being that my custody level is classified as being ‘medium.’” D.E. 586, p. 1.

II. LEGAL STANDARD

       Defendant cites no legal authority for his motion; however, 18 U.S.C. § 3582(c)(1)(A)

authorizes a court to reduce a defendant’s sentence under limited circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the
                       defendant has fully exhausted all administrative rights to

                                                1
     Case 2:18-cr-01282 Document 589 Filed on 06/02/20 in TXSD Page 2 of 5



                       appeal a failure of the Bureau of Prisons to bring a motion
                       on the defendant’s behalf or the lapse of 30 days from the
                       receipt of such a request by the warden of the defendant’s
                       facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or
                       supervised release with or without conditions that does not
                       exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in
                       section 3553(a) to the extent that they are applicable, if it
                       finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because
                of the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a
                correctional facility and from which he or she is not expected to
                recover.

                                                 2
     Case 2:18-cr-01282 Document 589 Filed on 06/02/20 in TXSD Page 3 of 5



         (B) Age of the Defendant. –

             The defendant is (i) at least 65 years old; (ii) is experiencing a serious
             deterioration in physical or mental health because of the aging process; and
             (iii) has served at least 10 years or 75 percent of his or her term of
             imprisonment, whichever is less;

         (C) Family Circumstances. –

            (i) The death or incapacitation of the caregiver of the defendant’s minor
            child or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner
            when the defendant would be the only available caregiver for the spouse
            or registered partner.

         (D) Other Reasons. –

             As determined by the Director of the Bureau of Prisons, there exists in the
             defendant’s case an extraordinary or compelling reason other than, or in
             combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

         Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

                                                 3
      Case 2:18-cr-01282 Document 589 Filed on 06/02/20 in TXSD Page 4 of 5



         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

III. ANALYSIS

         Defendant is 34 years old and has served less than one tenth of his sentence. He states

that he is “at a much higher risk of infection due to my ethnicity and living environment” (D.E.

586, p. 2); however, he does not allege that he has been diagnosed with one or more medical

conditions that make him particularly vulnerable to severe illness or death should he contract

COVID-19. 1 Moreover, the BOP has not determined any other extraordinary and compelling

reason exists to support Defendant’s release, nor has it certified that Defendant poses no danger

to the community, that he is at no substantial risk of engaging in criminal conduct if released, or

that his release to home detention will result in a substantial net reduction of costs to the Federal

Government. In fact, the Court is without any information regarding Defendant’s disciplinary

history while in prison.



         1. According to the Centers for Disease Control and Prevention, “older adults and people of any age who
have serious underlying medical conditions might be at higher risk for severe illness from COVID-19.” See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html? These conditions
include: chronic lung disease; moderate to severe asthma; serious heart conditions; severe obesity; diabetes; chronic
kidney disease; and liver disease. Also at a higher risk are people who are immunocompromised due to cancer
treatment; smoking; bone marrow or organ transplantation; immune deficiencies; poorly controlled HIV or AIDS;
and prolonged use of corticosteroids and other immune weakening medications. Id.



                                                         4
     Case 2:18-cr-01282 Document 589 Filed on 06/02/20 in TXSD Page 5 of 5



       While the Court sympathizes with Defendant’s plight, “[t]he Court cannot release every

prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

every prisoner.” Koons, 2020 WL 1940570 at *4. “General concerns about the spread of

COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds to

establish the extraordinary and compelling reasons necessary to reduce a sentence.” Id. at *5.

Without more, Defendant cannot meet his burden of showing that extraordinary or compelling

reasons warrant his release.

IV. APPOINTMENT OF COUNSEL

       Defendant also moves the Court to appoint counsel to assist him in this matter. There is

no right to counsel in § 3582 or other post-appellate criminal proceedings. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987) (“Our cases establish that the right to appointed counsel

extends to the first appeal of right, and no further.”); United States v. Whitebird, 55 F.3d 1007,

1010–11 (5th Cir. 1995) (no constitutional or statutory right to counsel in § 3582 proceeding).

Accordingly, his request is DENIED.

V. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E.

586) is DENIED. His request for a hearing is further DENIED AS MOOT.

       It is so ORDERED this 2nd day of June, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                5
